DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yongsok Choi on 4, 8, 11 February 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 1, 4 to 8, and 12 have been amended as follows:

1.  (Currently Amended) A system comprising:
	a server for informing a vehicle of a charger, the vehicle being mounted with a power storage device, and
	the vehicle including 
	receive, from the vehicle, information indicative of the fatigue level of the driver detected by the first processor; and 
	when the fatigue level of the driver is above a given reference value, 
	extract at least one charger installed within an accessible range of the vehicle, based on power stored in the power storage device, a current location of the vehicle, and predetermined usage information for the at least one charger stored in a database, and 
	inform the vehicle of the extracted charger,
	wherein 
	when a plurality of chargers are extracted, the second processor is configured to rank the extracted chargers, giving a higher rank to a charger of the extracted chargers a continuous driving time for which is below a given reference time than another charger of the extracted chargers the continuous driving time for which is above the reference time, the continuous driving time being a time since the driver starts driving the vehicle until the vehicle arrives at the charger; and 
	among the extracted chargers, the second processor is configured to rank chargers the continuous driving time for which is above the reference time, giving a highest rank to a charger of the extracted chargers with a shortest wait time and a lowest rank to another charger of the extracted chargers with a longest wait time, the wait time being a time from a time of arrival of the vehicle at the charger until the vehicle is allowed to start charging. 

4.  (Currently Amended) The system according to claim 1, wherein 
when there are a plurality of chargers the wait time for which is the same, the second processor is configured to rank the plurality of chargers, giving a highest rank to a charger at which a least number of other vehicles are waiting for charging and a lowest rank to a charger at which a greatest number of other vehicles are waiting for charging.  

5.  (Currently Amended) The system according to claim 4, wherein 
when a plurality of other vehicles are waiting for charging, the second processor is configured to rank the plurality of chargers, giving a highest rank to a charger requiring a shortest driving time by the driver and a lowest rank to a charger requiring a longest driving time by the driver, the driving time being a time taken for the vehicle to arrive at the charger.  

6.  (Currently Amended) The system according to claim 1, wherein 
when a plurality of chargers are extracted and the fatigue level of the driver is above another reference value higher than the reference value, the second processor is configured to rank the plurality of chargers, giving a highest rank to a charger that is closest to the current location of the vehicle.  

7.  (Currently Amended) The system according to claim 1, wherein 
when a plurality of chargers are extracted and a given mode is selected by the driver, the second processor is configured to rank the plurality of chargers, giving a highest rank to a charger that is farthest away from the current location of the vehicle.


8.  (Currently Amended) A system comprising:
	a server for informing a vehicle of a charger, the vehicle being mounted with a power storage device, and
	the vehicle including 
	receive, from the vehicle, information indicative of the fatigue level of the driver detected by the fatigue detection device; and 
	when the fatigue level of the driver is above a given reference value, 
	extract at least one charger installed within an accessible range of the vehicle, based on power stored in the power storage device, a current location of the vehicle, and predetermined usage information for the at least one charger stored in a database, and 
	inform the vehicle of the extracted charger wherein 
	when a plurality of chargers are extracted, the second processor is configured to rank the extracted chargers, wherein the second processor is configured to: 
	calculate a charging completion time from a time of arrival of the vehicle at a charger until the vehicle completes charging using the charger, and calculate a recommended rest period based on the fatigue level of the driver, the recommended rest period being a rest period during which the driver is recommended to rest while the vehicle is being charged using the charger; and
	assign a higher rank to a charger of the extracted chargers the charging completion time for which is above the recommended rest period, than another  charger of the extracted chargers the charging completion time for which is below the recommended rest period.


12.  (Currently Amended) A charger information method for informing, by a server, a vehicle of a charger, the vehicle being mounted with a power storage device, the method comprising:
	obtaining, by the server, an accessible range for the vehicle
	wherein the method further comprises:
	when a plurality of chargers are extracted, ranking the extracted chargers, giving a higher rank to a charger of the extracted chargers a continuous driving time for which is below a given reference time than another charger of the extracted chargers the continuous driving time for which is above the reference time, the continuous driving time being a time since the driver starts driving the vehicle until the vehicle arrives at the charger; and 
	among the extracted chargers, ranking chargers the continuous driving time for which is above the reference time, giving a highest rank to a charger of the extracted chargers with a shortest wait time and a lowest rank to another charger of the extracted chargers with a longest wait time, the wait time being a time from a time of arrival of the vehicle at the charger until the vehicle is allowed to start charging,
	wherein informing the vehicle of the extracted charger includes transmitting information on the ranked extracted chargers to a navigation system of the vehicle which is configured to show a recommended route to a selected one of the extracted chargers.


Allowable Subject Matter
Claims 1, 4 to 10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the systems or method as recited in claims 1, 8, or 12, wherein (in combination with the other recited elements, steps, and limitations) for example, i) the second processor is configured to rank the extracted chargers, giving a higher rank to a charger of the extracted chargers a continuous driving time for which is below a given reference time than another charger of the extracted chargers the continuous driving time for which is above the reference time, the continuous driving time being a time since the driver starts driving the vehicle until the vehicle arrives at the charger; and among the extracted chargers, the second processor is configured to rank chargers the continuous driving time for which is above the reference time, giving a highest rank to a charger of the extracted chargers with a shortest wait time and a lowest rank to another charger of the extracted chargers with a longest wait time, the wait time being a time from a time of arrival of the vehicle at the charger until the vehicle is allowed to start charging, ii) the second processor is configured to:  calculate a charging completion time from a time of arrival of the vehicle at a charger until the vehicle completes charging using the charger, and calculate a recommended rest period based on the fatigue level of the driver, the recommended rest period being a rest period during which the driver is recommended to rest while the vehicle is being charged using the charger; and assign a higher rank to a charger of the extracted chargers the charging completion time for which is above the recommended rest period, than another  charger of the extracted chargers the charging completion time for which is below the recommended rest period; or iii) the method comprises ranking the extracted chargers, giving a higher rank to a charger of the extracted chargers a continuous driving time for which is below a given reference time than another charger of the extracted chargers the continuous driving time for which is above the reference time, the continuous driving time being a time since the driver starts driving the vehicle until the vehicle arrives at the charger; and among the extracted chargers, ranking chargers the continuous driving time for which is above the reference time, giving a highest rank to a charger of the extracted chargers with a shortest wait time and a lowest rank to another charger of the extracted chargers with a longest wait time, the wait time being a time from a time of arrival of the vehicle at the charger until the vehicle is allowed to start charging.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9 to 12 of the Remarks, filed 20 January 2022, with respect to the claim interpretation and the rejections under 35 U.S.C. 112, 101, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667